        CASE 0:20-cv-01319-JRT-HB Doc. 152 Filed 01/21/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



 IN RE CATTLE ANTITRUST LITIGATION           Civil No. 19-cv-1222 (JRT/HB)

 This document relates to:                 ORDER REGARDING BRIEFING
                                            ON DISPOSITIVE MOTIONS
 ALL CASES


KENNETH PETERSON, et al.,                    Civil No. 19-cv-1129 (JRT/HB)

                    Plaintiffs,

v.

JBS USA FOOD COMPANY HOLDINGS,
et al.,

                    Defendants.


IN RE DPP BEEF LITIGATION                    Civil No. 20-cv-1319 (JRT/HB)

This document relates to:

ALL CASES


ERBERT & GERBERT’S, INC.,                    Civil No. 20-cv-1414 (JRT/HB)

                    Plaintiff,

v.

JBS USA FOOD COMPANY HOLDINGS, et
al.,

                    Defendants.
         CASE 0:20-cv-01319-JRT-HB Doc. 152 Filed 01/21/21 Page 2 of 3




       This matter is before the Court on the parties’ Joint Letter regarding the structure

of briefing and word limits, filed in In re Cattle Antitrust Litigation, Case No. 19-cv-1222

(JRT/HB), Peterson v. JBS USA Food Co. Holdings, Case No. 19-cv-1129 (JRT/HB),

In re DPP Beef Litigation, Case No. 20-cv-1319 (JRT/HB), and Erbert & Gerbert’s v.

JBS USA Food Co. Holdings, Case No. 20-cv-1414 (JRT/HB) (hereafter “the Actions”)

(Jt. Ltr. [Doc. No. 317 1].) The joint letter relates to the Defendants’ anticipated motions

to dismiss the amended complaints filed in the Actions. The Court ordered the parties in

all of the Actions to meet and confer on a common structure and word limits for their

respective submissions. (Nov. 30, 2020, Order [ECF No. 304].)

       The parties report that they have agreed on a proposed briefing structure but

disagree on word limits. (Jt. Ltr. at 1.) Defendants argue for 50,000 words total per side

for the parties’ joint “omnibus” briefs 2 on federal and state law claims, and 8500 words

total per side (9000 for the JBS Defendants) for Defendant-specific briefing. They point

out that in the prior round of motions to dismiss, Defendants had 27,000 words total for

two sets of omnibus briefs, and that there are now four amended complaints in play rather

than only two, and those amended complaints are longer than the complaints that were in

issue in the prior round. (Id. at 2.)

       Plaintiffs advocate for a limit of 18,000 words total per side for the parties’ joint

briefs, and 4000 words total per side (5000 for the JBS Defendants) for Defendant-


1
  For convenience, the Court will cite to the docket in In re Cattle.
2
  The parties explain that “omnibus” briefing would be filed jointly by (and in response
to) all Defendants and would address arguments applicable to all four cases.

                                              2
            CASE 0:20-cv-01319-JRT-HB Doc. 152 Filed 01/21/21 Page 3 of 3




specific briefing. They argue that the Court has already had the benefit of extensive

briefing and issued thorough rulings in the prior round of motions. Among other things,

they suggest the parties “may be able to conserve pages by citing back to their prior

discussion of the applicable case law.” (Id. at 3.)

       After consideration of the parties’ positions and arguments and consultation with

the Honorable John R. Tunheim, United States District Judge, and based upon all of the

files and proceedings herein,

       IT IS HEREBY ORDERED:

       1.       Omnibus briefing:

                Defendants’ joint opening and joint reply brief on federal law claims will
                not exceed 25,000 words total, and Plaintiffs’ response to Defendants’ joint
                opening brief on federal law claims will not exceed 25,000 words.

                Defendants’ joint opening and joint reply brief on state law claims will not
                exceed 17,000 words total, and Plaintiffs’ response to Defendants’ joint
                opening brief on state law claims will not exceed 17,000 words.

       2.       Defendant-specific briefing:

                Each Defendant group’s separate opening and reply brief will not exceed
                7500 words total, except that the JBS Defendants’ separate opening and
                reply brief will not exceed 8000 words total. Each Defendant group may
                file only one separate brief, which shall address applicable arguments for
                all four Actions. Plaintiffs’ response to each separate opening brief will not
                exceed 7500 words, except that their response to the JBS Defendants’
                separate opening brief will not exceed 8000 words.

       3.       All briefing will be in accordance with the deadlines established in the
                Court’s Order on Joint Stipulation for Amending Complaints and Setting
                Deadlines for Motions to Dismiss. (ECF No. 304 at 3.)


Dated: January 21, 2021                      s/ Hildy Bowbeer
                                            HILDY BOWBEER
                                            United States Magistrate Judge


                                               3
